Title: To James Madison from the Inhabitants of Sainte Genevieve, 23 November 1811 (Abstract)
From: Sainte Genevieve Inhabitants
To: Madison, James


23 November 1811. The signatories recommend Richard S. Thomas, attorney at law, of Sainte Genevieve and formerly of Ohio, to fill the vacancy on the general court resulting from the death of Otho Shrader. “We hope this our recommendation will not be disregarded when it is recollected how deeply we are interested in the appointment of a Citizen whom we intimately know.”
